Citation Nr: 1128408	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the veteran's death.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from October 1950 to July 1952.  He died in August 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2009.


FINDINGS OF FACT

1.  The Veteran died in August 2008, at the age of 80 years, of a cerebrovascular accident, due to or as a consequence of congestive heart failure, due to or as a consequence of atrial fibrillation.  

2.  At the time of his death, service connection was in effect for PTSD, cold injury residuals of the upper and lower extremities, traumatic arthritis of the right knee associated with gunshot wound, gunshot wound of the right leg, bilateral hearing loss, tinnitus, and gunshot wound scars of the right leg, for a combined evaluation of 90 percent.  

3.  Cerebrovascular accident, congestive heart failure, and atrial fibrillation were first demonstrated many years after service, and are unrelated to service, or to any of the Veteran's service-connected disabilities.  

4.  Evidence on file at the date of the Veteran's death is about evenly balanced as to whether his service-connected disabilities, alone, precluded employment.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1103, 1110, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2010).

2.  The criteria for entitlement to a TDIU rating, for accrued purposes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.7, 4.16, 4.19. (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in December 2008, the RO notified the appellant of the information necessary to substantiate the claims on appeal, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was told of the requirements of an accrued benefits claim.  Concerning the cause of death claim, the letter did not explicitly differentiate between the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53.  Nevertheless, the Board finds that the letter was sufficient to convey that information.  She was told that the evidence must show that the Veteran's service-connected disabilities caused or contributed to his death.  She was also informed that it must be shown that the condition causing the Veteran's death had its onset in service, or was permanently aggravated by service.  She was asked to provide evidence indicating that the condition that contributed to the Veteran's death was caused by injury or disease that began in service.  

The letter also failed to notify her of the service-connected disabilities at the time of the Veteran's death, but the March 2009 rating decision detailed those disabilities.  Moreover, the appellant's contentions and the evidence she submitted reflect an awareness of the elements required to establish her claim, and she has not alleged any failure in the duty to notify.  

The appellant was also not notified separately of the requirements for a TDIU rating, but she was given sufficient information in the statement of the case and supplemental statement of the case to provide actual knowledge of the requirements.  Moreover, in August 2008, she attempted to submit a notice of disagreement with the May 2008 rating decision denying the Veteran's claim for a TDIU rating; her arguments in this statement indicated actual knowledge of the requirements for a TDIU rating.  Thus, the notice error was not prejudicial.

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Available service department records have been obtained.  In this regard, although the RO requested, on several occasions, the Veteran's service treatment records in connection with this appeal, as well as in connection with claims the Veteran filed in 2006, prior to his death, and made a formal finding as to the unavailability of such records, in point of fact, the service treatment records were associated with the claims file in 1953, and are now in the claims file.  These were original records, which would explain their absence at the National Personnel Records Center (NPRC).  Also of record area the Veteran's death certificate and identified, available post-service VA and private medical records.  The appellant has not identified any other potentially relevant information or evidence.  A medical opinion was obtained in April 2010; this opinion was based on a review of the file, and contained rationales for the opinions sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An additional VA nexus opinion is not warranted because, as discussed below, there is no credible, competent evidence indicating disabilities which caused the Veteran's death were related to service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations for the purpose of determining the effect of the Veteran's service-connected disabilities on his ability to work were provided in January 2008.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In any event, the duty to assist in an accrued benefits claim is limited to obtaining evidence already constructively in VA's possession, and to obtaining evidence of the appellant's standing to pursue the claim, if not already of record, neither of which was indicated in this case.  See 38 C.F.R. § 3.1000(c) (2010).  Service and VA treatment records were obtained prior to the veteran's death.  Although she submitted additional private medical evidence after the Veteran's death, this evidence may not be considered in the accrued benefits claim.    

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Service connection for the cause of the veteran's death

To establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, such as cardiovascular disease, if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service- connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2010); see Allen v. Brown, 8 Vet. App. 374 (1995).

In a June 1953 rating decision, service connection for gunshot wound, muscle group XIV, right, with slight arthritic changes of the right knee, was granted, and assigned a 10 percent rating.  Service connection was also granted for slight gunshot wounds of the right leg, rated noncompensably disabled.  In September 2007, service connection was granted for PTSD, rated 50 percent disabling, cold injury of the left and right lower extremities, each rated 30 percent disabling, cold injury of the left and right upper extremities, each rated 20 percent disabling, tinnitus, rated 10 percent disabling, and noncompensable bilateral hearing loss and gunshot wound scars of th right leg.  In addition, traumatic arthritis of the right knee associated with gunshot wound was continued at 10 percent, while the other gunshot wound of the right leg was granted a 10 percent rating.  His combined disability rating was 90 percent.  See 38 C.F.R. § 4.25 (2010).  These ratings were in effect from August 2006 to the Veteran's death in August 2008.  

According to the death certificate, the Veteran died in August 2008, at the age of 80 years.  The immediate cause of death was cerebrovascular accident, due to or as a consequence of congestive heart failure, due to or as a consequence of atrial fibrillation.  At the time of death, the Veteran was an inpatient in Plaza Medical Center.  

Service treatment records show that the Veteran sustained gunshot wounds to the right knee and thigh in June 1951; there was no artery or nerve involvement.  No cardiovascular abnormalities were shown in service.  Other than the gunshot wounds, the service treatment records show treatment for a pilonidal cyst.  The Veteran's separation examination did not disclose any pertinent complaints or abnormalities.  

On a VA examination in March 1953, the cardiovascular system was normal.  He was diagnosed as having a chronic anxiety reaction and minimal arthritis due to trauma of the right knee as well as scars due to the trauma.  

At a hearing before a rating board in May 1953, the Veteran specifically denied suffering any disabilities, other than the gunshot wounds, in service.  

Records from R.E.B., M.D., show the Veteran's treatment from 1995 to 2003 primarily for orthopedic conditions, including a non-service-connected lumbar spine condition and bilateral shoulder disabilities.  In June 1996, it was noted that he could continue his cardiac rehabilitation.  In 2003, he was noted to have severe bilateral carpal tunnel syndrome.  

Records from M.I.M., M.D., dated from 1995 to 2007 show that the Veteran had congestive heart failure in 1995.  A cardiac catheterization in February 1995 showed congestive cardiomyopathy, and was otherwise normal.  Subsequently, he was treated for cardiac conditions including dilated cardiomyopathy, sinus bradycardia, and frequent premature ventricular contractions.  He also was diagnosed as having severe obstructive sleep apnea, and, in February 2007, peripheral neuropathy of the lower extremities.  

VA treatment records dated from 1994 to 2008 show that the Veteran was initially seen primarily for a number of skin lesions.  In later years, he was treated for cardiac and other conditions.  

On a VA examination in January 2008, the Veteran complained of pain, numbness, and tingling of his feet, and, to a lesser extent, his hands.  He said they were sensitive to cold all of the time.  The impression was cold injury to both lower legs and feet and to both hands, moderate disability with progression.  He described a history of having weakness and shortness of breath and a diagnosis of heart failure dating to 1995, and his evaluation showed an ejection fraction of less than 40 percent.  He also had difficulty with hearing loss and tinnitus, and degenerative joint disease of the right knee with knee pain, minimal disability, and no progression.  

A VA psychiatric examination was performed in January 2008.  The examiner stated that the Veteran described a lifelong pattern of moderate occupational impairment and moderate social impairment.  He was diagnosed as having chronic, moderate PTSD; secondary depressive disorder; and mild cognitive disorder, not related to the other two diagnoses.  His current GAF was 55.  

Dr. M. wrote, in August 2008, that the Veteran had been a patient of his since July 1998 for follow-up of multiple medical problems including hypertension, atrial fibrillation, obstructive sleep apnea, peripheral vascular disease, hyperlipidemia, carpal tunnel syndrome, and pericapsulitis of the right shoulder.  He had significant peripheral neuropathy and peripheral vascular disease which, at least in part, resulted from his exposure to extreme cold in Korea.  He had an extensive history of cardiovascular problems, including defibrillation in November 2004 for cardiomyopathy.  He suffered from a fatal stroke in August 2008. 

M.B.F., M.D., wrote, in February 2007, regarding a psychiatric evaluation of the Veteran.  The Veteran reported that he had to have a cardiac pacemaker installed because of circulation problems in his legs; the Board observes that this connection is not supported by the medical evidence of record, which shows that the pacemaker (or in this case, implantable converter defibrillator (ICD)) was for the purpose of controlling his cardiac symptoms such as atrial fibrillation, and not because of his peripheral vascular disease.  He diagnosed the Veteran as having chronic PTSD, with a GAF of 35/40.  

In March 2010, S.N.S., M.D., wrote that the Veteran had a history of hypertension, nonischemic cardiomyopathy, status post ICD implantation, and "control [sic] atrial fibrillation."  In his opinion, it was more likely than not that the Veteran had peripheral vascular disease, which may be related to the residual of cold injuries and contributed to the comorbidities.  

A VA opinion was provided in April 2010, after review of the claims file.  The physician summarized the pertinent evidence, including the March 2010 letter of Dr. S.  He noted that service connection was in effect for PTSD, cold injuries, gunshot wound of the right leg, traumatic arthritis, tinnitus, bilateral hearing loss, and gunshot wound scars.  The examiner stated that he had reviewed the medical literature was reviewed.  Long term complications of cold injury included hypersensitivity to the cold with increased risk factors for developing frostbite again, chronic paresthesias to the affected area, decreased sensation to touch when hands are involved and an increased tendency to develop vasospasm.  He found no supportive evidence of an association between cold injuries and atrial fibrillation, congestive heart failure, or cerebrovascular accidents.  A vasospasm could conceivably contribute to the symptomatology of peripheral vascular disease, but would not be considered to be a cause of peripheral vascular disease.  Therefore, he concluded that it was unlikely that any of the Veteran's service-connected disabilities, including cold injuries, either caused or contributed to the vascular problems that led to his death from cerebrovascular accident, congestive heart failure and atrial fibrillation.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The appellant contends that the Veteran's service-connected disabilities, in particular, cold injury residuals and/or PTSD, contributed to the cause of the Veteran's death.  She contends that the Veteran's heart condition developed secondary to PTSD and/or cold injury residuals.  

The medical evidence shows that cardiac disease was first diagnosed many years after service, and there is no indication, lay or medical, of pertinent symptoms in service, or for years thereafter.  The post-service treatment records do not indicate any connection between service-connected disabilities and the cardiac disease and cerebrovascular accident which caused his death.  

Moreover, the appellant does not have the expertise to state that the Veteran's heart condition is etiologically related to his PTSD.  She has not described any symptoms she observed which led her to this conclusion.  Additionally, the ultimate conclusion as to medical causation in this case is not subject to lay observation; thus, she is not competent to make such an assertion.  There is no evidence, other than the appellant's bare, unsupported assertion,  suggesting such a connection between heart disease and PTSD in the Veteran.  
 
The appellant contends that Dr. S.'s March 2010 opinion supports a connection between the cold injury residuals and the Veteran's death.  This opinion states, in pertinent part, that "it is more likely than not that the veteran had Peripheral Vascular Disease, which may be related to the residuals of cold injuries and have [sic] caused his death."  

In evaluating the probative value of medical opinion evidence, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches should be taken into consideration.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may favor the opinion of one competent medical expert over that of another, if an adequate statement of reasons or bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

To the extent that Dr. S.'s opinion, which is not easy to decipher, can be interpreted as stating that service-connected cold injuries may have been related to the cause of his death, first, the possibility that a condition "may have" been present is not sufficient to place the evidence in equipoise.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative to provide medical nexus evidence to well ground cause of death claim).  In this regard, this same physician signed the death certificate, which did not indicate cold injury residuals, or even peripheral vascular disease, as an underlying or contributory cause of death.  Moreover, the opinion did not provide any explanation for the physician's conclusions.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

In contrast, the VA opinion in April 2010 concluded, after review of the claims file as well as relevant medical literature, that there was no supportive evidence of an association between cold injuries and atrial fibrillation, congestive heart failure, or cerebrovascular accidents.  He commented that a vasospasm could conceivably contribute to the symptomatology of peripheral vascular disease, but would not be considered to be a cause of peripheral vascular disease.  Therefore, he concluded that it was unlikely that any of the Veteran's service-connected disabilities, including cold injuries, either caused or contributed to the vascular problems that led to his death from cerebrovascular accident, congestive heart failure and atrial fibrillation.  The Board finds this opinion, which includes review of the relevant evidence and medical literature, as well as an explanation for the conclusion, to be more probative and persuasive than Dr. S.'s opinion.  It is also more consistent with the voluminous files of medical treatment records on file, which contain no mention of any connection between any of the Veteran's service-connected disabilities and his cardiac condition or the cerebrovascular accident.  

In sum, the evidence shows that the Veteran's non-service-connected cardiac conditions led to his death, and that none of his service-connected disabilities, including cold injury residuals and PTSD, played any role to cause or contribute materially or substantially to the veteran's death, nor were the diseases which led to his death present in service, or for many years thereafter.  As the preponderance of the evidence is against the claim for service connection for the cause of the veteran's death, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1365; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  TDIU Rating, for Accrued Benefits Purposes

In December 2007, the Veteran filed an application for a TDIU rating.  This claim was denied in a May 2008 rating decision, but the Veteran died in August 2008, before the decision became final.  See 38 U.S.C.A. § 7105.  The appellant claims entitlement to a TDIU rating, for accrued benefits purposes.  

Periodic monetary benefits to which a Veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence in the file at the date of death, and due and unpaid, shall upon the death of the Veteran be paid to certain survivors including his surviving spouse.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary' s death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet.App. 353 (1993).

The law provides that a TDIU may be granted where the schedular rating is less than 100 percent upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  To qualify for a TDIU rating on a schedular basis, the evidence must show that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the combined disability rating is at least 70 percent.  38 C.F.R. § 4.16(a).  

In this case, the Veteran met the percentage requirements for a total disability rating at the time he filed his claim.  As noted above, effective in August 2006, service connection was in effect for PTSD, rated 50 percent disabling, cold injury of the left and right lower extremities, each rated 30 percent disabling, cold injury of the left and right upper extremities, each rated 20 percent disabling, traumatic arthritis of the right knee associated with gunshot wound, assigned a 10 percent rating, gunshot wound of the right leg, rated 10 percent disabling, tinnitus, rated 10 percent disabling, and noncompensable bilateral hearing loss and gunshot wound scars of the right leg.  

Under these circumstances, where the schedular criteria are met, consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  Nevertheless, the evidence still must show that the veteran is unemployable due solely to his service-connected disabilities.  

In his TDIU claim dated in December 2007, the Veteran reported that he had worked about 48 hours per week in his business as a collector from June 1963 to January 2006. He stated that his back, legs, and upper and lower extremities prevented him from working.  

In February 2008, a VA From 21-4192, for employment information provided by an employer, was received; this was signed by the Veteran's wife, who was the vice president of their company.  She stated that the Veteran really retired in July 2001, but last worked in about 2005.  The final salary for the year of 2005 was $12,000.  She noted that there was been no salary for 2004; he had received Social Security.  She said he worked 4 or 5 hours per day when he felt like working.  

VA general medical and psychiatric examinations were obtained in January 2008, for the purpose of evaluating the effect of the Veteran's service-connected disabilities on his employability.  

On the general medical examination in January 2008, the Veteran complained of pain, numbness and tingling of his feet, and, to a lesser extent, his hands.  He said his extremities were sensitive to cold all of the time.  In addition, he had a history of heart failure dating to 1995.  Reportedly, he had quit working a year and a half earlier, as a finance adjuster, because of the pain in his feet and shortness of breath.  He also had diminished hearing progressively over the past 15 years.  The impression was cold injury to both lower legs and feet and to both hands, moderate disability with progression.  The examiner added that the Veteran worked in excess of 50 years with the diagnosis of cold injury so the cold injury would not render him unemployable.  He described a history of having weakness and shortness of breath and a diagnosis of heart failure dating to 1995.  His evaluation showed an ejection fraction of less than 40 percent so that the Veteran would be unemployable from the standpoint of congestive heart failure.  He also had difficulty with hearing loss and tinnitus, somewhat helped by hearing aids, which would not render him unemployable.  He also had degenerative joint disease of the right knee with knee pain, minimal disability, and no progression.  The examiner commented that the Veteran had been retired for a year and a half, and that the right knee had no effect on his employability.  The previously described cold injury would render him unemployable because of foot pain, which was increased with walking.  The chronic congestive heart failure would render him unemployable.  

On a VA psychiatric examination in January 2008, the Veteran said that he had been self-employed for about 48 years.  His company provided service including repossession and private investigation.  The examiner noted that in summary, the Veteran described a lifelong pattern of moderate occupational impairment.  He had not worked for 1-1/2 years and reported that this was due to a decline in his physical health.  He also described moderate social impairment.  He was diagnosed as having chronic, moderate PTSD; secondary depressive disorder; and mild cognitive disorder, which was not related to the PTSD or depressive disorder.  His current GAF was 55.  The examiner opined that the Veteran's psychiatric conditions did not lead to unemployability, but led to moderate impairment in occupational functioning.  He had been able to make a living in his own business for almost 50 years, and reported that it was his physical problems that caused him to stop working.  

The Board observes that the Veteran had been described as retired.  Although there is some conflicting evidence as to when, or even if, he stopped working, he was between the ages of 73 and 77 years at the time he stopped or significantly decreased the hours he worked; he was able to be flexible because he owned his own business.  Nevertheless, the evidence indicates that special considerations were given because of his disabilities, both service-connected and non-service-connected.  According to his wife, he earned $12,000 during 2005.  This is only slightly more than the $10,160, established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person in 2005.  In his TDIU claim, the Veteran stated that he last worked full-time in January 2006.

The VA examiner in January 2008 concluded that the Veteran's cardiac condition, which is not service-connected, precluded employment.  For a TDIU claim, it must be determined the service-connected disabilities alone precluded employment, without regard to the non-service-connected disabilities.  

The VA general medical examiner in January 2008 observed that the Veteran worked in excess of 50 years with the diagnosis of cold injury, in concluding that the cold injury would not render him unemployable.  Later in the opinion, however, he stated that the previously described cold injury would render him unemployable because of foot pain, which was increased with walking.  He also concluded that the Veteran had difficulty with hearing loss and tinnitus, but was somewhat helped by hearing aids, and he was not rendered unemployable.  He also had degenerative joint disease of the right knee with knee pain, minimal disability, which had no effect on his employability.  The psychiatric examiner concluded that he had only moderate impairment in occupational impairment due to his psychiatric condition, and he noted that the Veteran said his inability to work was due to his physical conditions.  Treatment records show significant problems with his upper extremity service-connected disabilities as well.  

Given the foregoing, and despite the presence of significant non-service-connected disabilities, the evidence of record at the time of death appears about evenly divided on the question of whether the Veteran's service-connected disabilities alone (to the exclusion of the adverse effects of age and non-service-connected conditions) prevent gainful employment.  Under such circumstances, the appellant is to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that service-connected disabilities, as granted in the September 2007 rating decision, precluded gainful employment.  The requirements for a TDIU rating for accrued benefits purposes are met, and such benefit is granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to a TDIU rating, for accrued benefits purposes, is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


